Title: [Diary entry: 10 May 1781]
From: Washington, George
To: 

10th. The Q. M. Genl. representing, that it was not in his power to get the Salt Meat of Connecticut transported—even for the Money that was put into his hands for this purpose—the people now alledging that they had no forage—when the badness of the roads was an excuse when they were called upon by the Executive of their State in the Month of March and that nothing but Military force could affect the transport for our present wants. Parties were ordered out accordingly and the Officers commanding them directed to receive their Instructions from him.